Title: To Thomas Jefferson from Cavelier fils, 7 August 1789
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 7 Aug. 1789. Acknowledges TJ’s letter of 27 July informing him of the freedom of commerce in the United States and of Gouv erneur Morris’s coming to Dieppe: he has not seen that merchant, but was told that he had passed there on his way to England. Thus he has not received the letters that TJ intended to send by the Hudson for New York. That ship, having discharged its cargo, will leave on the first wind. If TJ has letters or packets, he begs that they be sent as quickly as possible and he will give them to Captain Folger.—If any of TJ’s compatriots are planning to send cargoes to Dieppe, he asks for TJ’s protection and good offices in having them addressed to him. Wheat sells there @ 5₶ the bushel, but may drop to 4₶ after the harvest.
